Citation Nr: 9904446	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 30, 1990 
for the grant of service connection for a psychophysiological 
gastrointestinal disorder (PPGID).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service from May 1942 to 
December 1945.  He then served in the U.S. Army from May 1949 
to August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

As noted and discussed below, the issue of whether the 
initial rating action in November 1952 reflected clear and 
unmistakable error (CUE) was denied by rating action in 
January 1997, and the appellant was informed of the 
determination and his appellate rights by letter in February 
1997.  Although no notice of disagreement with the January 
1997 rating action was received from the appellant, the issue 
of CUE in the November 1952 rating action was erroneously 
included as a new issue in a supplemental statement of the 
case issued to the appellant in September 1997, at which time 
he was also informed of his obligation to submit a 
substantive appeal within a specified time limit in order to 
perfect an appeal on any new issue.  A timely substantive 
appeal is essential in order to confer appellate jurisdiction 
on the Board.  Roy v. Brown, 5 Vet. App. 554 (1993); see also 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
A timely substantive appeal has not been received from the 
appellant on the issue of CUE in the November 1952 rating 
action.  Accordingly, the Board has no appellate jurisdiction 
over that issue, and the January 1997 rating action 
concerning CUE in the November 1952 rating action has become 
administratively final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1998).   

FINDINGS OF FACT

1.  The appellant's initial claim seeking service connection 
for a "condition of the right side" was received in 
September 1952.  

2.  Entitlement to service connection for a condition of the 
right side and hyperactivity of Cannon's valve, 
physiological, was denied by unappealed rating action in 
November 1952.  

3.  By unappealed rating action in January 1997, it was 
determined that the November 1952 rating action did not 
reflect CUE.  

4.  The Board granted service connection for a PPGID in a 
March 1994 appellate decision, based on a reopened claim 
received on July 30, 1990.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than July 30, 1990 
for the grant of service connection for a PPGID is not 
established.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's initial claim for disability compensation 
benefits, in which he claimed entitlement to service 
connection for a condition of the right side (only much later 
identified as a PPGID), was received in September 1952.  That 
claim was denied by rating action in November 1952, based on 
a review of the service medical records dating from both 
periods of service and letters from two private physicians 
who had seen and treated the appellant in September 1952.  
The November 1952 rating action makes specific reference to 
treatment for gastroenteritis furnished the appellant in 
service in March 1950.  Thus, the appellant's contention that 
only his Navy medical records were of record at that time is 
erroneous.  Both sets of service medical records appear to 
have been received at the Lubbock RO on November 26, 1952.  

The appellant was notified of the unfavorable decision on his 
initial claim, and of his appellate rights, by letter dated 
December 2, 1952 (a form letter which unfortunately did 
erroneously limit the description of the scope of the claim 
to the appellant's World War II service, which has led to his 
current confusion on this matter).  The appellant did not 
initiate an appeal to the Board from that unfavorable 
determination, which therefore became administratively final 
in the absence of CUE.  See Veterans' Regulation No. 2(a), 
pt. II, par. III; and VA Regulation 1008 (1936-1957) 
(currently codified at 38 U.S.C.A. § 7105(c)); see also 
38 C.F.R. § 3.105(a) (1998).  

The November 1952 rating action was supported by the evidence 
then of record and in accordance with the controlling legal 
criteria in effect at that time.  The Board notes, for 
example, that a diagnosis of a PPGID was not initially 
reported until 1954, and it was not then specifically 
attributed to any incident in service.  As previously 
mentioned, the question of CUE in the November 1952 rating 
action was raised by the appellant in connection with the 
current appeal and denied in an unappealed rating action in 
January 1997.  

In November 1988, the appellant filed what was essentially a 
new claim seeking service connection for a stomach condition 
caused by his exposure to ionizing radiation in service.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993).  This claim was 
denied by unappealed rating action in January 1989, and a 
subsequent attempt by the appellant to reopen this claim was 
abandoned when he failed to submit new and material evidence, 
as requested in a July 1989 letter from the Muskogee RO.  

The appellant's next claim seeking service connection for 
chronic gastrointestinal disturbances was received on 
July 30, 1990.  By May 1992 decision, the Board determined 
that new and material evidence received since the prior 
denial in November 1952 was sufficient to reopen the claim.  
Subsequently, in a March 1994 decision, the Board granted the 
reopened claim of service connection for PPGID based 
primarily on the new evidence, particularly a diagnosis of a 
PPGID "of many years duration" reported on a VA examination 
of the appellant in July 1992.  

In general, the effective date of an evaluation and award of 
disability compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400. The same rule applies to 
allowances based on reopened claims.  38 C.F.R. § 3.400(r).  

In this case, the appellant's successful, reopened claim was 
received on July 30, 1990, and the grant of service 
connection for a PPGID based on that reopened claim cannot be 
made effective earlier than that date under the controlling 
regulations set forth above.  Accordingly, the effective date 
of July 30, 1990 assigned by the RO for the grant of service 
connection for a PPGID is hereby affirmed on appeal.  


ORDER

Entitlement to an effective date earlier than July 30, 1990 
for the grant of service connection for a PPGID is not 
established, and the appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

